Citation Nr: 0735332	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of left back injury with traumatic arthritis.

2.  Entitlement to a compensable rating for residuals of 
tinea cruris.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
glaucoma, claimed as glaucoma and conjunctivitis.

4.  Entitlement to service connection for glaucoma, claimed 
as glaucoma and conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1977 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was sent to the appellant in 
January 2004, and a substantive appeal was received in March 
2004.

The veteran was scheduled to testify at a Board hearing in 
July 2007.  The veteran was notified of this hearing in May 
2007, but the veteran failed to report for the hearing and 
did not request a rescheduling.

The Board notes that the record contains references to the 
veteran's claim of "service connection for glaucoma and 
conjunctivitis."  The veteran's service medical records 
include references to glaucoma and conjunctivitis during 
evaluation of the veteran's then-undetermined eye pathology, 
and a September 1992 RO rating decision evaluated the 
veteran's claim for service connection for "glaucoma or 
conjunctivitis."  However, the veteran's petition to reopen 
the claim presents contentions that he is diagnosed with 
glaucoma and all of the veteran's key contentions appear to 
address glaucoma specifically.  As discussed below, the Board 
finds that service connection for glaucoma is warranted in 
this case, and the Board has refashioned the issue as 
"entitlement to service connection for glaucoma" to reflect 
the specific diagnosis for the eye pathology the veteran has 
presented for service-connection.

The issue of entitlement to an increased rating for residuals 
of left back injury with traumatic arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's tinea cruris does not involve an exposed 
area nor an extensive area, and is not productive of 
exudation or itching constant, extensive lesions, or marked 
disfigurement; it also does not involve at least 5 percent of 
the entire body, at least 5 percent of exposed areas, or 
intermittent systemic therapy.

2.  A September 1992 rating decision denied entitlement to 
service connection for glaucoma; the veteran did not file a 
notice of disagreement.

3.  Evidence received since the September 1992 rating 
decision is not cumulative of the evidence of record at the 
time of the September 1992 denial, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.

4.  Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's current glaucoma 
is causally related to, and was first manifested during, 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected tinea cruris have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7806 (2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7806 (2007).

2.  The September 1992 rating decision which denied 
entitlement to service connection for glaucoma is final.  38 
U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the September 1992 rating 
decision in connection with the filing to reopen the claim of 
entitlement to service connection for glaucoma is new and 
material, and the veteran's claim of entitlement to service 
connection for glaucoma has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  Glaucoma was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The veteran has received multiple 
VCAA notice letters regarding the issues currently on appeal.  
Proper and complete VCAA notice was arguably not completed 
until a VCAA letter sent in December 2006; in this letter, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the December 2006 letter was sent to the 
appellant prior to the most recent RO readjudication of the 
case associated with the issuance of a supplemental statement 
of the case in February 2007.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

The Board also notes that the December 2006 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
February 2007.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues. The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the Board notes that the December 2006 VCAA 
letter explained to the veteran what constitutes 'new' 
evidence and what constitutes 'material' evidence.  
Furthermore, the VCAA letter explained what new evidence must 
show in order to support to the claim.  Thus, the Board 
concludes that the veteran has been provided with the type of 
notice contemplated by the Court in Kent and no additional 
notice is necessary.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations concerning the 
open issues resolved in this decision; the veteran was 
afforded a pertinent VA examination most recently in October 
2006.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with these claims.

Increased Rating for Tinea Cruris

The present appeal involves the veteran's claim of 
entitlement to a higher disability rating for service 
connected residuals of tinea cruris.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has based the assigned noncompensable evaluation for 
tinea cruris on the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7806, rated as analogous to eczema.  This regulation was 
amended effective August 30, 2002, along with the other 
regulations for evaluation of skin disorders.  The veteran's 
current claim originated from correspondence which was 
received August 19, 2002, prior to the revision of the 
applicable rating criteria.  Where the regulations pertinent 
to a decision are amended during the course of an appeal, the 
Board considers both the former and the current criteria.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed.Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  The Board observes, however, that when an 
increase is warranted based solely on the revised criteria, 
the effective date for the increase cannot be earlier than 
the effective date of the revised criteria.  See 38 C.F.R. 
§ 5110(g); VAOGCPREC 3-2000, 65 Fed.Reg. 33422 (2000); 
DeSousa v. Gober, 10 Vet.App. 461, 467 (1997).

Prior to August 30, 2002, the following evaluations were 
assignable for diseases rated as eczema under Diagnostic Code 
7806:

50 percent for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant; 

30 percent for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement;

10 percent for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area; and 

0 percent for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  38 C.F.R. § 4.118 (2002).

A note following the rating criteria states that the most 
repugnant conditions may be submitted for central office 
rating with several unretouched photographs, and that total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  Note, 
38 C.F.R. § 4.118 (2002).

Since August 30, 2002, the following evaluations are 
assignable under Diagnostic Code 7806:

A 60 percent disability rating is assigned for dermatitis or 
eczema, affecting more than 40 percent of the entire body or 
more than 40 percent of exposed areas, or for dermatitis or 
eczema that requires constant or near-constant systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

A 30 percent rating is warranted for dermatitis or eczema, 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas, or for dermatitis or eczema that 
requires systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.

A 10 percent rating is warranted for dermatitis or eczema 
when at least 5 percent, but less than 20 percent of the 
entire body is covered; or at least 5 percent, but less than 
20 percent of exposed areas are affected; or intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, are required for a total duration of 
less than six weeks during the past 12-month period.

A note following the rating criteria states that the 
disability can be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Note, Diagnostic Code 7816, 38 
C.F.R. § 4.118.

A February 2002 VA examination report shows that the veteran 
complained of "itchy skin eruption in the inguinal area."  
Tinea cruris was diagnosed based upon clinical observations 
including "pigmentation and peeling of the inguinal area."  
No further detail was provided in this report.

Among the veteran's VA treatment records, an April 2002 
report shows that peeling of the inguinal area persisted as 
of that time.  Of particular significance, however, is a 
November 2002 dermatology treatment record.  This report 
shows that the veteran's skin diseases, including tinea 
cruris, were treated "with clotrimazole with an excellent 
result.  His condition is much better.  There are no active 
lesions present now."

The report from a June 2004 VA examination of general scope 
does not include any diagnosis or findings regarding tinea 
cruris.  An October 2004 VA examination report concerning the 
veteran's skin diseases focuses upon the veteran's feet and 
makes no findings regarding any skin disease involving the 
groin area.

An August 2005 VA examination report addresses the veteran's 
tinea cruris.  During the examination, the veteran reported 
that he achieved improvement with clotrimazole cream, but 
"when he forgets to use the antifungal cream, he would have 
recurrence of the condition."  The report clearly states 
that no use of steroid cream or any other medication was 
being employed in the veteran's treatment of his skin.  The 
examiner's noted objective findings included "multiple 
macular hyperpigmented lesions in bilateral groin.  No 
evidence of ulceration or bleeding."  The examiner provided 
findings that the involvement of unexposed areas was "less 
than 2%" and that there was "no involvement in exposed 
areas."  Overall, "Total body involvement is less than 
2%."

The most recent evidence in this case is the report from an 
October 2006 VA examination conducted in association with 
this claim.  In pertinent part, the examination report notes  
"some hyperpigmentation in the perianal and groin area with 
no evidence of any redness of the skin...."  Significantly, 
this report clearly states that there is "no evidence of any 
active tinea cruris at this time."  As a result, the 
examiner concludes that with no active pathology present, 
"the total skin involvement due to the tinea cruris at this 
time is 0% and the total exposed skin is 0% too."

The preponderance of the competent evidence clearly weighs 
against the veteran's claim in this case.  Due to the nature 
and the location of the disease, the involved skin around the 
groin is clearly not an "exposed surface" for the purposes 
of the rating criteria.  Thus, under the former Diagnostic 
Code 7806 the disease must manifest in constant exudation or 
constant itching, extensive lesions, or marked disfigurement 
in order to meet the criteria for a compensable disability 
rating.  During each of the several medical examinations of 
the veteran's tinea cruris during the period under appeal, it 
has been demonstrated by competent medical evaluation that 
the disease is not productive of symptoms of this level of 
severity.  Indeed, the evidence shows that the veteran's 
tinea cruris has produced no more than slight symptoms 
featuring itching on a small area of a nonexposed surface; 
these symptoms have manifested when the disease is left 
untreated, and the disease has been non-symptomatic and 
controlled when treated.  The veteran's tinea cruris 
symptomatology, thus, is very firmly contemplated by the 
noncompensable rating of former Diagnostic Code 7806.

Turning to the new applicable rating criteria for Diagnostic 
Code 7806, the Board again finds that the competent medical 
evidence of record is clear, unequivocal, and uncontradicted 
in showing that the criteria for a compensable rating have 
not been met by the veteran's tinea cruris symptomatology.  
In this regard, the veteran has not had at least 5 percent of 
the entire body covered nor does this particular disease 
involve exposed areas of skin.  Moreover, the tinea cruris 
has not required systemic therapy of any kind.

The Board acknowledges the veteran's own statements in 
advancing this claim, including the arguments presented in 
his March 2004 substantive appeal submission.  The Board 
accepts that the veteran is competent to testify as to the 
pertinent features of his tinea cruris rash, but notes that 
the veteran's own assertions do not contradict the 
observations included in the competent medical reports 
discussed above.  Rather, the veteran argues that the law and 
regulations should contemplate the disease differently than 
they do, and the veteran emphasizes that although the 
medication helps with his symptoms, he knows that the disease 
remains in his skin and the potential for recurrent itching 
causes a degree of suffering.  The Board understands the 
veteran's contentions, but the veteran's currently assigned 
rating expressly contemplates itching; the Board is otherwise 
without authority to assign a disability rating on the basis 
the veteran urges.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet.App. 416, 425 (1994).  The Board further 
observes that it is not at liberty to 'create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress.'  Smith v. Derwinski, 2 Vet.App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no persuasive showing by the veteran that the 
tinea cruris has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  The assigned 
scheduler rating is intended to represent the average 
impairment in earning capacity resulting from service-
connected disability.  38 C.F.R. § 4.1.

The Board has found that the preponderance of the evidence is 
against the veteran's claim for an increased rating.  The 
provisions of 38 U.S.C.A. § 5107 regarding reasonable doubt 
have been considered in reviewing the evidence concerning the 
veteran's tinea cruris.  The preponderance of the evidence of 
record is against a compensable rating.  Thus, the provisions 
regarding reasonable doubt are not for application and no 
higher rating may be assigned.

New and Material Evidence

The veteran's claim of entitlement to service connection for 
glaucoma was previously denied by an RO rating decision dated 
September 1992; the basis for the denial was the absence of a 
definitive current diagnosis and the absence of evidence 
showing the disease in service.  The veteran was informed of 
his appellate rights and did not file a notice of 
disagreement with this decision.  The September 1992 rating 
decision is therefore final and is the most recent prior 
final denial of the claim.  38 U.S.C.A. § 7105(c).  Claims 
which are the subject of prior final determinations may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).

In August 2002, the veteran submitted a request to reopen the 
claim of entitlement to service connection for glaucoma.  In 
an October 2002 rating decision, the RO found that none of 
the additional submitted evidence was new and material, and 
declined to reopen the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The September 1992 RO rating decision is the 
last final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in January 2004, 
the revised version of 3.156 is applicable in this appeal.

Of tremendous significance in this case is the fact that the 
veteran's VA treatment records now show a definitive 
diagnosis of glaucoma.  The Board notes that the veteran is 
diagnosed with "POAG" in several medical records describing 
treatment of the veteran's eyes, and POAG is an acronym for 
primary open-angle glaucoma.  This diagnosis occurs 
repeatedly in the veteran's treatment records, including in 
July and August of 2002.  At this time, the Board briefly 
observes that there is additional evidence of record which 
presents reasonable support of the veteran's claim of 
entitlement to service connection for glaucoma; thus, the new 
definitive diagnosis of the veteran's eye pathology does 
present a reasonable possibility of substantiating the claim.

The claim, therefore, is reopened.  38 C.F.R. § 3.156.

Entitlement to Service Connection for Glaucoma

This case involves a claim of entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including organic 
diseases of the nervous system such as glaucoma, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As discussed above, the veteran is currently diagnosed with 
glaucoma in his VA treatment records.  Indeed, the veteran 
was discharged from service in December 1991 and, as early as 
in a June 1992 VA examination report, was diagnosed by a VA 
specialist with a comment that "optic discs are suspicious 
of a glaucomatous cupping ...."  This tends to support the 
veteran's claim and corroborate the veteran's assertions that 
his currently diagnosed glaucoma pathology was existent 
during service; it was raised as an issue for service 
connection and appears to have been clinically detected by VA 
within six months of his discharge from service.

The veteran's service medical records further present support 
for the veteran's claim.  In particular, a May 1988 
consultation record shows that the veteran was diagnosed with 
suspicion of "?borderline glaucoma."  This occurred one 
week following the veteran being seen for complaints of eye 
irritation which was originally suspected to be a possible 
case of conjunctivitis.  An August 1989 medical history 
report shows that the veteran endorsed having experienced 
"eye trouble."

The Board acknowledges that the evidence is not unequivocal 
or decisive with regard to establishing that the veteran's 
current glaucoma pathology manifested during service or 
within an applicable presumptive period.  However, the Board 
finds there to be significant persuasive evidence in favor of 
the veteran's claim without substantially contradictory 
evidence.  The in-service reports of eye trouble suspected to 
be glaucoma by a competent service medical eye examination, 
combined with the VA examination report making a similar 
finding six months after discharge, are highly suggestive 
evidence in support of the veteran's claim.  The fact that 
the veteran has since been more definitively medically 
diagnosed with glaucoma offers context which, absent any 
significantly contradictory evidence, presents at least a 
reasonable doubt to be resolved in favor of the veteran's 
claim that his glaucoma began during service or within an 
applicable presumptive period.

In light of the evidence showing medically recognized signs 
of glaucoma during service and shortly following service, and 
in light of the veteran's current diagnosis of glaucoma, the 
Board finds the evidence to be, at least, in relative 
equipoise.  In giving the benefit of the doubt to the 
veteran, the Board finds that service connection for glaucoma 
is warranted.


ORDER

Entitlement to a compensable rating for tinea cruris is not 
warranted.  To this extent, the appeal is denied.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for glaucoma.  
Entitlement to service connection for glaucoma is warranted.  
To these extents, the appeal is granted.


REMAND

With regard to the issue of entitlement to a rating in excess 
of 20 percent for residuals of left back injury with 
traumatic arthritis, the Board finds that significant medical 
evidence of record requires competent clarification before 
appellate review may proceed.  When evaluating disabilities 
of the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of pain could significantly limit functional 
ability during flare-ups or when a motion is used repeatedly, 
thus warranting a higher evaluation under 38 C.F.R. § 4.40.

In this case, the Board observes that an October 2004 VA 
examination report evaluating the veteran's spine presents 
the potentially significant note that "On acute flareups of 
pain there is 75% less range of motion in the lumbar spine."  
This finding, presented in percentage terms without a clear 
explanation, may be essential to the Board's appellate 
review; however, the finding is somewhat unclear and appears 
to be in significant contrast to the severity reflected by 
other indications of record.  The Board observes that a 
February 2002 VA spinal examination report, authored by the 
same physician that authored the October 2004 report, stated 
that at that time flareups appeared to cause "probably 25% 
less range of motion in the spine."  This strongly suggests 
that this examiner's clinical observations may have supported 
a conclusion, in October 2004, that the veteran's flareups 
were substantially more limiting than they were in February 
2002.

The October 2006 VA examination report presents a 
significantly different estimation of the veteran's 
functional loss during flare-ups than the October 2004 VA 
examination report.  As the Board's attempt to reconcile this 
conflict in the evidence may be decisive in resolving the 
veteran's appeal, the Board believes that additional 
development is warranted to provide every consideration to 
the veteran's claim.

The Board must seek an additional medical opinion to 
expressly address this conflict within the probative 
competent medical evidence of record.  Specifically, the 
Board believes that this additional development is necessary 
to determine whether it is likely that the veteran has 
experienced significant periods in which flare-ups 
functionally limited forward flexion of the thoracolumbar 
spine to 30 degrees or less or otherwise caused "severe" 
limitation of the thoracolumbar spine.  The Board seeks 
clarification as to whether the conflicting evidence, 
including inconsistent estimates of the severity of 
unobserved flare-ups, most likely signifies medical 
disagreement, error, or actual fluctuations in the manifested 
severity of the disability over time.  Medical expertise 
regarding the nature of the veteran's back disability is 
necessary to properly address this, and thus a new 
examination is warranted.

Additionally, the Board briefly notes that the evidence of 
record, including the most recent October 2006 VA examination 
report, presents findings of potentially significant 
pathology involving the veteran's intervertebral discs and 
disc space.  However, it is not entirely clear whether these 
findings are part of the veteran's service connected 
residuals of left back injury with traumatic arthritis or, 
rather, are the result of a separate pathology.  The Board 
also notes that many of the veteran's current symptoms are 
clinically noted to manifest on the right side of the 
veteran's back rather than the left side.  Under the 
circumstances, the Board believes it is reasonable at this 
time to obtain additional medical clarification as to these 
potentially significant matters.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a comprehensive VA examination of his back 
to evaluate the severity of his service-
connected residuals of a left back injury 
with traumatic arthritis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail to allow for evaluation 
under applicable VA rating criteria.

a)  Clinical findings, including all 
pertinent ranges of motion, should be 
reported.  The examiner should report 
the point (in degrees) at which pain is 
elicited during range of motion 
testing.

b)  If possible, the examiner should 
also report whether there is any 
additional functional loss due to 
fatigue, weakness, or incoordination, 
including during flare-ups.  The 
examiner is asked to estimate such 
functional loss due to service-
connected back pathology in degrees of 
diminished range of motion.

c)  Please list each specific diagnosis 
found for the veteran's back and, for 
each, identify whether it is a part of 
the veteran's service connected 
pathology of residuals of left back 
injury with traumatic arthritis or, 
rather, may be a separate pathology.  
In particular, please address the fact 
that previous examination reports show 
significant pathology involving the 
veteran's intervertebral discs and disc 
space, as well as symptoms associated 
with the right side of the veteran's 
back.  Please explain whether or not 
these findings are a part of the 
veteran's service-connected pathology 
of residuals of left back injury with 
traumatic arthritis or, rather, a 
separate pathology.

d)  Please discuss the conflicting 
indications presented by the February 
2002 VA examination report, the October 
2004 VA examination report, and the 
October 2006 VA examination report.  In 
particular, please offer an opinion as 
to the likely functional loss (in 
degrees of range of motion) associated 
with acute flare-ups of the veteran's 
service-connected back pathology.  In 
light of the nature of the service-
connected back disability, is it likely 
that the disparity between the 
estimates in the February 2002 report, 
the October 2004 report (expressed as 
"75% less range of motion"), and the 
October 2006 report is due to 
fluctuations in the severity of the 
flare-ups or, rather, a difference of 
medical opinion or an error?

2.  The RO should then review the veteran's 
claim of entitlement to an increased rating 
for residuals of left back injury with 
traumatic arthritis.  The RO should take 
into consideration any newly submitted 
evidence, including the report of the VA 
examination requested above.  The RO should 
adjudicate the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the veteran is afforded an opportunity to 
respond, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


